JONES, District Judge.
The complaint, consisting of two paragraphs, is based upon an account.
Defendant’s motion seeks a more definite statement with respect to the nature of the obligation incurred and, if a contract, the nature and terms thereof.
Federal Rules of Civil Procedure, rule 12(e), 28 U.S.C.A. following section 723c, provides for the granting of motions for more definite statements “if a pleading * * * is so vague or ambiguous that a party cannot reasonably be required to frame a responsive pleading * *
It does not appear that the complaint is vague and ambiguous as to its allegations. In fact, it would seem to simply and briefly state the plaintiff’s claim. Details of transactions may be elicited through other procedure or discovery processes provided by the rules of Civil Procedure.
The motion will be denied.